If the court shall be of opinion that the defendants are responsible for the injury arising from the loss of the money or silver coins aforesaid, then the jury find for the plaintiff, and assess the damages at twenty-two hundred and forty-five dollars and ninety-five cents, ($2,245.95). If the court shall be of opinion that the defendants are not liable for the injury arising from the loss of the money or silver coins aforesaid, then the jury find for the plaintiffs, and assess the damages at $10.
The district court gave judgment that the plaintiff recover the larger amount.